       Case 1:16-cv-02920-CAP Document 203 Filed 02/26/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GENEVA HENDERSON, et al.,

                          Plaintiffs,

             v.                            Civil Action No. 1:16-cv-02920-CAP

EMORY UNIVERSITY, et al.,

                          Defendants.


             DEFENDANTS’ REQUEST FOR CLARIFICATION

      On February 25, 2020, the Court issued an order that resolved Plaintiffs’

motion to de-designate documents (Doc. 198) as moot and set additional briefing

deadlines for the case moving forward. (Doc. 202.) Based on the status of the

docket, the Emory Defendants respectfully seek clarification on two points.

      First, the Court’s order set a deadline for “plaintiffs’ response to the

defendants’ motion to exclude the proposed expert testimony of Dominguez and

Buetow [Doc. No. 182].” (Id. at 2.) But because Plaintiffs already filed a full

response to that motion in October 2019 (see Docs. 188, 189), Defendants wish to

clarify whether the Court instead meant to set a deadline for Defendants’ reply in

support of that motion, whether it meant to direct Plaintiffs to refile their original

response in an unsealed format on the public docket, or something else.
       Case 1:16-cv-02920-CAP Document 203 Filed 02/26/20 Page 2 of 5




      Second, the Court’s October 2019 order expressed a desire to avoid “even

more sealed filings being placed on the docket[.]” (Doc. 193 at 3.) Looking

ahead, Defendants will need to file materials related to Plaintiffs’ proffered experts

with their upcoming submissions, including their impending response to Plaintiffs’

motion to exclude (Doc. 199)—due next Tuesday March 3, 2020, see L.R.

7.1(B)—as well as their reply in support of their motion to exclude Dominguez and

Buetow, other Daubert-related filings, and their forthcoming motion for summary

judgment.    But Plaintiffs still have not removed their blanket confidentiality

designations over the entirety of their expert witnesses’ Rule 26 reports and

deposition transcripts (both as to Dominguez and Buetow, and also as to their other

two proffered experts, Al Otto and Ty Minnich).

      In turn, the Court’s Protective Order would require Defendants to file those

submissions (or at least portions of them) provisionally under seal on the docket,

while at the same time, the Court’s October 2019 Order directs the parties to avoid

“even more sealed filings.” In short, Defendants request the Court’s guidance as to

how to resolve this tension: whether Defendants should proceed to file such

materials provisionally under seal per the Protective Order, whether Defendants

should postpone any such filings until the Court resolves Plaintiffs’ confidentiality

designations over their expert materials, or some other approach.

                                          2
 Case 1:16-cv-02920-CAP Document 203 Filed 02/26/20 Page 3 of 5




Respectfully submitted this 26th day of February, 2020.

                         s/ Matthew J. Sharbaugh
                         Sean K. McMahan (Georgia Bar No. 140861)
                         Matthew J. Sharbaugh (pro hac vice)
                         Stephen K. Dixon (pro hac vice)
                         MORGAN, LEWIS & BOCKIUS LLP
                         1111 Pennsylvania Avenue, NW
                         Washington, DC 20004
                         Telephone: (202) 739-3000
                         Fax: (202) 739-3001
                         sean.mcmahan@morganlewis.com
                         matthew.sharbaugh@morganlewis.com
                         stephen.dixon@morganlewis.com
                         Jeremy P. Blumenfeld (pro hac vice)
                         MORGAN, LEWIS & BOCKIUS LLP
                         1701 Market Street
                         Philadelphia, PA 19103
                         Telephone: (215) 963-5000
                         Fax: (215) 963-5001
                         jeremy.blumenfeld@morganlewis.com
                         Deborah S. Davidson (pro hac vice)
                         MORGAN, LEWIS & BOCKIUS LLP
                         77 West Wacker Drive
                         Chicago, IL 60601
                         Telephone: (312) 324-1000
                         Fax: (312) 324-1001
                         deborah.davidson@morganlewis.com
                         Frank B. Strickland (Georgia Bar No. 687600)
                         TAYLOR ENGLISH DUMA LLP
                         1600 Parkwood Circle, Suite 200
                         Atlanta, GA 30339
                         Telephone: (678) 336-7133
                         fstrickland@taylorenglish.com

                         Attorneys for Defendants
                                  3
       Case 1:16-cv-02920-CAP Document 203 Filed 02/26/20 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE

      I certify that the foregoing brief has been prepared in accordance with Local

Rule 5.1, including preparation in Times New Roman 14-point font, one of the font

and point selections approved by the Court in Local Rule 5.1(C).


            This 26th day of February, 2020.

                                            s/ Matthew J. Sharbaugh       .
                                            Matthew J. Sharbaugh
          Case 1:16-cv-02920-CAP Document 203 Filed 02/26/20 Page 5 of 5




                            CERTIFICATE OF SERVICE

        I certify that I caused to be served a true and correct copy of the foregoing to

be filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all parties to this matter via electronic notification or

otherwise.


                 This 26th day of February, 2020.

                                                s/ Matthew J. Sharbaugh       .
                                                Matthew J. Sharbaugh



DB1/ 112560199
